Order entered October 7, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-22-00771-CV

                         LASHONDA SMITH, Appellant

                                         V.

                         ROY GONZALEZ, III, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-11456

                                      ORDER

      As directed to do so, appellant has filed written verification of payment for

the appellate record.    Accordingly, we ORDER Dallas County District Clerk

Felicia Pitre and Tenesa Shaw, Official Court Reporter for the 192nd Judicial

District Court, to file their respective records no later than November 7, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Ms. Shaw, and the parties.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE